DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to show or suggest the lateral and continuous measurement method for soil parameters in a soft soil field comprising: arranging soil strength measuring apparatuses at the front end of the towing apparatus; arranging soil strain softening relationship measurement apparatuses at the bottom end of the towing apparatus; and measuring interface friction parameters between the soil and a structure: the bottom end of the towing apparatus is provided with a plurality of friction plates; the friction plates are connected to the bottom of the towing apparatus through tension-compression sensors.  Such configuration of measurement apparatuses allow for continuous measurement for soil parameters as specifically recited.
The closest prior art, CN 1900682, discloses using a resistance sensor 4 which measures soil-mass resistance parameters and is arranged on a scraper blade of a clam-type dredger bucket main body 1. The dredger bucket does not appear to configured for towing.  Furthermore, the bucket does not include soil strain softening relationship measurement apparatuses at the bottom end of the towing apparatus and a plurality of friction plates; the friction plates are connected to the bottom of the towing apparatus through tension-compression sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL